PER CURIAM.
It appears that the orders sought to be reviewed by this petition for certiorari were entered prior to the opinion of the Supreme Court of Florida in North Shore Hospital, Inc. v. Barber, Fla.1962, 143 So.2d 849, wherein the opinion of this court reported at 133 So.2d 339 was quashed upon a writ of certiorari issued. A consideration of the Supreme Court opinion may affect rights here involved.
Therefore, the petition for writ of cer-tiorari in this cause is granted and the orders of the circuit court dated February 12, 1962, and March 26, 1962, recorded respectively on February 13, 1962, in Circuit Court Minute Book 529 at page 738, and March 27, 1962, in Circuit Court Minute Book 536 at page 402, are quashed, with directions to the court to consider the petition to set aside default and judgment upon the merits and make such further order as is found proper. This order does not reflect a consideration by the court of the merits of the petition to set aside default and judgment.
It is so ordered.